Citation Nr: 1700980	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 7, 2014.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance. 


REPRESENTATION

Veteran represented by:	Kara Mahoney, Esq. of Inner City Law Center


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to December 2003 and from October 2006 to February 2008. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2008, June 2010, August 2011, and March 2015 rating decisions issued by the above VA RO. 

The Veteran testified at a December 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A complete transcript of the hearing is of record. 

These issues were remanded in June 2015 for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims. 

As an initial matter, the Board notes that the Veteran was denied entitlement to SMC based on aid and attendance in a March 2015 rating decision.  In February 2016, the Veteran submitted a notice of disagreement (NOD) with the denial of this claim.  The Veteran has not been afforded a statement of the case (SOC) addressing this issue.  As such, this claim is remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

With respect to the Veteran's tension headaches claim, the Board remanded this issue in June 2015 in order to obtain an opinion as to whether it is as likely as not that the Veteran has a chronic headache disorder related to his military service, or, alternatively, that is caused or aggravated by any service-connected disability.

In October 2015, the Veteran underwent a VA examination.  Upon review of the claims file and examination of the Veteran, the examiner determined that it is less likely than not that the Veteran has a chronic headache disorder related to his military service, or alternatively, that is caused or aggravated by any service-connected disability.  As part of the rationale, however, the examiner noted that "[w]hat was noted in CPRS was back condition and it is possible that the spine and neck pain is related to his headache pain, hence, again, neuropathic pain."  As the Veteran is service connected for post-operative L5-S1 fusion and spondylosis and the examiner appears to acknowledge the possibility that the Veteran's spine pain could be related to his head pain, the Board finds that an addendum opinion should be obtained addressing this matter. 

Additionally, upon remand, all outstanding VA treatment records should be associated with the claims file. 

With regard to the Veteran's TDIU claim, the Board remanded this issue in June 2015 in order to refer this issue to the Director of Compensation Service for extraschedular consideration.  In April 2016, the Acting Director of Compensation Service conducted an administrative review on this matter.  However, the Board notes that the results of this review could potentially be affected, if the Veteran's pending claim for service connection for tension headaches was granted.  As such, if and only if, the RO grants service connection for tension headaches upon remand, the TDIU issue on appeal should be returned to the Director of Compensation Service for extraschedular consideration once again. 


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issue of entitlement to SMC based on aid and attendance.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. Associate with the claims file all available records from the VA Greater Los Angeles Healthcare System (GLA) from October 2015 to the present.

3. Return the claims file to the VA examiner who provided the October 2015 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by another VA examiner.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran has a chronic headache disorder that is caused or aggravated by any service-connected disability.  In providing this opinion, the examiner is specifically advised to discuss the possibility that the Veteran's headache pain is related in any way to his service-connected post-operative L5-S1 fusion and spondylosis.  See prior opinion ("it is possible that the spine and neck pain is related to his headache pain, hence, again, neuropathic pain.")

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

4. If, and only if, the RO grants service connection for tension headaches upon remand, refer the Veteran's claim of entitlement to TDIU prior to June 7, 2014, to the Director of Compensation Service, or designee, for extraschedular consideration.  A copy of the Director's decision must be associated with the claims file.

5. Then, readjudicate the Veteran's claim for service connection for tension headaches and his claim for entitlement to TDIU prior to June 7, 2014.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.


	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






